Carpenter, J.
The petitioner alleges, in substance, that she was induced to sign the mortgage deed by the fraud and deceit of the respondent. The court below has not found fraud, neither expressly nor by implication. The court has found that the respondent and others made certain statements, and expressed opinions, which induced the petitioner to sign the deed. It does not appear however that the statements of fact were untrue; on the contrary it seems that most of them were substantially true. But whether true or otherwise, there is no finding that they were made with an intent to deceive or mislead. So also in respect to the opinions. In the main they were correct. If erroneous, it may have been because of mistakes in judgment. They wore not necessarily fraudulent. Fraud in fact is not found, and the record does not present a case of legal or constructive fraud.
But even if it be conceded that fraud exists, it is not so clear that the.petitioner has been or will be damaged thereby. The money loaned to her husband by the respondent yielded f>20,000; a clear profit of one hundred and fifty per cent. As the stock in the new company, the product of the loan, stood in her name, it was in her power, with its avail's, to have removed the incumbrance upon her real estate. Having neglected to do so, we are not satisfied that it is equitable for her to insist now that the respondent shall lose his just claim, simply because her expectations as to profits were not fully realized. The damage which the petitioner may sustain is not the direct, necessary, nor even probable, result of any fraud.
The Superior Court is therefore advised to deny the prayer of the petition, and to grant the prayer of the cross-bill.
In this opinion the other judges concurred.